Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10164104 C 1. DE 10164104 C 1 discloses a nitrification inhibitor formulation consisting of a solution of 3,4-dimethylpyrazole phosphate in concentrated phosphoric acid (see lines 192-194 on page 5 of the English translation), and teaches in line 185 on page 5 of the English translation that 3, 4-dimethylpyrazole can be used in a concentrated phosphoric acid solution. DE 10164104 C 1 further teaches in line 200 on page 5 of the English translation that mixtures of two or more nitrification inhibitors can be used. The difference between the process disclosed by DE 10164104 C 1, and that recited in applicant’s claims, is that DE 10164104 C 1 does not  disclose mixing the specific combination of 3, 4-dimethylpyrazole, 3, 4 dimethylpyrazole phosphate, water and phosphoric acid to form the nitrification inhibitor. It would be obvious to mix 3, 4-dimethylpyrazole, 3, 4 dimethylpyrazole phosphate, water and phosphoric acid in the process of DE 10164104 C 1. One of ordinary skill in the art would be motivated to do so, since one would appreciate from the aforementioned passages of DE 10164104 C 1 that a suitable nitrification inhibitor would be formed by mixing such combination of components. It would be .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to whether the claims require the production of a formulation F as recited in the claims when mixing a solution S, since claim 1, for example, recites “a process for preparing a formulation F…”, but the step of mixing the components in solution S would not necessarily result in a formulation F having the concentrations of components as recited in claim 1. For example, the step of mixing solution S would not necessarily result in a formulation which includes 10 to 50 % by weight of phosphoric acid.
The other references are made of record for disclosing various nitrification inhibitors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736